  Case 14-41587       Doc 65     Filed 10/31/19 Entered 10/31/19 08:26:13
                                   Document     Page 1 of 2                        EOD
                                                                                     Desc Main

                                                                                   10/31/2019
                        UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                   *
                                         *                       CASE NO. 14-41587
Frank Titus Avignone IV & Sarah Avignone *
                                         *                       CHAPTER 13
 Debtors                                 *

       AGREED ORDER ON LISA E. AVIGNONE-POTTER’S OBJECTION TO FRANK
          AVIGNONE’S ENTITLEMENT TO CHAPTER 13 DISCHARGE ORDER

 TO THE HONORABLE JUDGE OF SAID COURT:

         Came on before the Court on the date set forth below the Objection filed by Lisa E.

Avignone-Potter (hereinafter “Movant”) to Frank Avignone’s Entitlement to Chapter 13

Discharge Order filed in the above referenced cause. Noting the agreement of Frank Titus

Avignone (hereinafter “Debtor”) and Lisa Avignone-Potter’s agreement, shown by counsels’

signatures below, the Court finds that good cause exists for entry of the following order.

       Debtor disagrees with the amount alleged by Lisa Avignone-Potter. To cure the

Objection, however, the Debtor has reached an agreement with the Movant.

       Debtor has paid the amount of $12,165.60 into the IOLTA account of Linda LaRue,

attorney for Movant. Movant agrees that all post-petition obligations owed to Movant through

and including October 28, 2019, have been paid.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Objection

filed on October 14, 2019 is hereby resolved.
                                                            Signed on 10/31/2019

                                                                                              SR
                                                  HONORABLE BRENDA T. RHOADES,
                                                  UNITED STATES BANKRUPTCY JUDGE




AGREED ORDER ON OBJECTION TO DISCHARGE BY LISA AVIGNONE-POTTER                               PAGE 1
 Case 14-41587         Doc 65    Filed 10/31/19 Entered 10/31/19 08:26:13   Desc Main
                                   Document     Page 2 of 2


AGREED:

PREVOST, SHAFF, MASON & CARNS, PLLC
Attorneys at Law
5560 Tennyson Pkwy., Ste. 260
Plano, Texas 75024
(972) 239-6200
(972) 239-6205 (facsimile)

By: /s/ J. Neal Prevost
   J. NEAL PREVOST
   State Bar Card No. 00788222
   ATTORNEYS FOR DEBTOR



QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
Attorneys at Law
2001 Bryan Street, Ste. 1800
Dallas, Texas 75201
(214) 871-2100
(214) 871-2111 (facsimile)

By:      /s/ Linda S. LaRue
      Linda S. LaRue
      State Bar Card No. 24046269
      ATTORNEYS FOR MOVANT




AGREED ORDER ON OBJECTION TO DISCHARGE BY LISA AVIGNONE-POTTER                   PAGE 2
